Eberhardt, Judge.
This appeal was docketed here June 23, 1971. The enumerations of error, forwarded to this court by regis*545tered mail, were postmarked July 14, 1971, and received July 15, 1971. Under Rule 15 of this court (see 118 Ga. App. 869; Code Ann. § 24-3615), effective as to cases docketed before July 1, 1971 (see 122 Ga. App. 885 et seq. for the revised rules effective as to cases docketed on or after July 1, 1971), the enumerations of error are considered filed as of July 14, 1971. Since the enumerations were not filed within the time specified by the rules (20 days), the appeal must be deemed to be unperfected absent an application for extension of the time and a showing of providential cause occurring within the time specified. Rules 13 and 14, this court (113 Ga. App. 889, 118 Ga. App. 869; Code Ann. §§ 24-3613, 24-3615). Accordingly the appeal must be dismissed. See, e.g., Hodges v. State, 227 Ga. 18 (178 SE2d 858); Hodges v. Hodges, 227 Ga. 522 (181 SE2d 851); Owens v. Smith, 227 Ga. 525 (181 SE2d 858).
Submitted September 17, 1971
Decided October 5, 1971.
Brooks & Brooks, William T. Brooks, for appellant.
Paul Walker, Solicitor, for appellee.

Appeal dismissed.


Hall, P. J., and Whitman, J., concur.